


109 HR 3509 RH: To establish a statute of repose for

U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 431
		109th CONGRESS
		2d Session
		H. R. 3509
		[Report No. 109–728, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 28, 2005
			Mr. Chabot (for
			 himself, Mr. Hyde, and
			 Mr. Coble) introduced the following
			 bill; which was referred to the
			 Committee on
			 the Judiciary
		
		
			December 8, 2006
			Reported with an amendment and referred to the Committee
			 on Energy and Commerce for a period ending not later than December 8, 2006, for
			 consideration of such provisions of the bill and amendment as fall within the
			 jurisdiction of that committee pursuant to clause 1(f), rule X
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 8, 2006
			Additional sponsors: Ms.
			 Foxx, Mr. Green of
			 Wisconsin, and Mr.
			 LaHood
		
		
			December 8, 2006
			 Committee on Energy and Commerce discharged; committed to
			 the Committee of the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on July 28, 2005
		
		A BILL
		To establish a statute of repose for
		  durable goods used in a trade or business.
	
	
		1.Short titleThis Act may be cited as the
			 Workplace Goods Job Growth and Competitiveness Act of
			 2006.
		2.Statute of repose for
			 durable goods used in a trade or business
			(a)In
			 generalExcept as otherwise provided in this Act—
				(1)no civil action may be
			 filed against the manufacturer or seller of a durable good for damage to
			 property allegedly caused by that durable good if the damage to property
			 occurred more than 12 years after the date on which the durable good was
			 delivered to its first purchaser or lessee; and
				(2)no civil action may be
			 filed against the manufacturer or seller of a durable good for damages for
			 death or personal injury allegedly caused by that durable good if the death or
			 personal injury occurred more than 12 years after the date on which the durable
			 good was delivered to its first purchaser or lessee and if—
					(A)the claimant has received
			 or is eligible to receive worker compensation; and
					(B)the injury does not
			 involve a toxic harm (including, but not limited to, any asbestos-related
			 harm).
					(b)Exceptions
				(1)In
			 generalA motor vehicle, vessel, aircraft, or train, that is used
			 primarily to transport passengers for hire, shall not be subject to this
			 Act.
				(2)Certain express
			 warrantiesThis Act does not
			 bar a civil action against a defendant who made an express warranty in writing,
			 for a period of more than 12 years, as to the safety or life expectancy of a
			 specific product, except that this Act shall apply at the expiration of that
			 warranty.
				(3)Aviation limitations
			 periodThis Act does not affect the limitations period
			 established by the General Aviation Revitalization Act of 1994 (49 U.S.C. 40101
			 note).
				(4)Actions involving the
			 environmentSubsection (a)(1) does not supersede or modify any
			 statute or common law that authorizes an action for civil damages, cost
			 recovery, or any other form of relief for remediation of the environment (as
			 defined in section 101(8) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42
			 U.S.C. 9601(8)).
				(5)Regulatory
			 actionsThis Act does not affect regulatory enforcement actions
			 brought by State or Federal agencies.
				(6)Actions involving
			 fraudulent concealmentThis Act does not bar a civil action
			 against a manufacturer or seller of a durable good who fraudulently concealed a
			 defect in the durable good.
				(c)Effect on State law;
			 preemptionSubject to
			 subsection (b), this Act preempts and supersedes any State law that establishes
			 a statute of repose to the extent such law applies to actions covered by this
			 Act. Any action not specifically covered by this Act shall be governed by
			 applicable State or other Federal law.
			(d)Transitional provision
			 relating to extension of repose periodTo the extent that this
			 Act shortens the period during which a civil action could otherwise be brought
			 pursuant to another provision of law, the claimant may, notwithstanding this
			 Act, bring the action not later than 1 year after the date of the enactment of
			 this Act.
			3.DefinitionsIn this Act:
			(1)ClaimantThe
			 term claimant means any person who brings an action covered by
			 this Act and any person on whose behalf such an action is brought. If such an
			 action is brought through or on behalf of an estate, the term includes the
			 claimant’s decedent. If such an action is brought through or on behalf of a
			 minor or incompetent, the term includes the claimant’s legal guardian.
			(2)Durable
			 goodThe term durable good means any product, or any
			 component of any such product, which—
				(A)(i)has a normal life
			 expectancy of 3 or more years; or
					(ii)is of a character
			 subject to allowance for depreciation under the Internal Revenue Code of 1986;
			 and
					(B)is—
					(i)used in a trade or
			 business;
					(ii)held for the production
			 of income; or
					(iii)sold or donated to a
			 governmental or private entity for the production of goods, training,
			 demonstration, or any other similar purpose.
					(3)Fraudulently
			 concealedWith respect to a
			 durable good, the term “fraudulently concealed” means that—
				(A)the manufacturer or seller of the durable
			 good had actual knowledge of a defect in the durable good;
				(B)the defect in the durable good was the
			 proximate cause of the harm to the claimant; and
				(C)the manufacturer or seller of the durable
			 good affirmatively suppressed or hid, with the intent to deceive or defraud,
			 the existence of such defect.
				(4)SellerThe
			 term seller means any dealer, retailer, wholesaler, or
			 distributer in the stream of commerce of a durable good concluding with the
			 sale or lease of the durable good to the first end-user.
			(5)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the
			 Virgin Islands, Guam, American Samoa, any other territory or possession of the
			 United States, and any political subdivision of any of the foregoing.
			4.Effective date;
			 application of Act
			(a)Effective
			 dateExcept as provided in subsection (b), this Act shall take
			 effect on the date of the enactment of this Act without regard to whether the
			 damage to property or death or personal injury at issue occurred before such
			 date of enactment.
			(b)Application of
			 ActThis Act shall not apply with respect to civil actions
			 commenced before the date of the enactment of this Act.
			
	
		December 8, 2006
		Committee on Energy and Commerce discharged; committed to
		  the Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
